^MICHAEL E. KIRBY, Judge.
On January 9, 2004, this Court ordered appellant, Ms. Cheryl Cannella, to show cause why this appeal should not be dismissed as moot due to the December 2, 2003 death of Ms. Arlene Meraux, Ms. Cannella’s mother.
In response to our show cause order, Ms. Cannella asks this Court to nullify the *819trial court’s finding that Ms. Cannella was disinherited by Ms. Meraux, and to issue an order pursuant to La.Code of Civil Procedure article 4569 that Ms. Cannella be given a copy of the final accounting and report of the curators and the authority to examine all financial and medical records of the interdict, including records of all medications and medical treatment given to Ms. Meraux during the period of the interdiction.
This appeal involved only the propriety of the trial court’s decisions regarding the interdiction and curatorship of Ms. Meraux. With Ms. Meraux’s death, the issues of interdiction and curatorship are moot. Additionally, Ms. Cannella’s request for an order under Code of Civil Procedure article 4569 is denied because she did not raise this issue in her appeal. Furthermore, we find that Ms. Cannella’s request for an order under Code of Civil Procedure article 4569 is better addressed in the trial court.
|2For the foregoing reasons, this appeal is dismissed as moot.
APPEAL DISMISSED.